Citation Nr: 1133870	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for service connection for back, bilateral knee and right ankle disorders.  The Veteran disagreed and perfected an appeal.  In July 2008, the Veteran and his representative presented testimony in support of the Veteran's claims.  A transcript of that hearing is in the Veteran's VA claims folder.  The Board remanded the claims for further development in a January 2009 decision.  
The issues of entitlement to service connection for bilateral knee and right ankle disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A preponderance of the competent medical and other evidence supports a conclusion that the Veteran's lumbar spine disorder is unrelated to his active duty military service.


CONCLUSION OF LAW

Entitlement to service connection for a lumbar back disorder is not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served in an airborne unit during his active duty service.  He essentially contends that as a paratrooper, he was injured as a result of the repetitive parachute jumps he was required to make.  He claims that the trauma he endured during service caused the lumbar back disorder he now manifests and he seeks service connection for the disorder.  The Board will first address preliminary matters and then render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and the Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

As noted above, the Board remanded the veteran's claim for further procedural and evidentiary development.  Specifically, the Board's January 2009 remand ordered VBA to request that the Veteran identify all healthcare providers who have treated his claimed disorders and to take all reasonable steps to obtain such records for inclusion in the Veteran's VA claims folder.  VBA was also directed to include all VA treatment records in the Veteran's VA claims folder.  After all records were included, notice of an examination was to be provided to the Veteran.  In addition, the Veteran's VA claims folder was to be provided to a VA orthopedist who had not previously examined the Veteran and the examiner was to examine the claims folder, examine the Veteran and provide an opinion whether it was at least as likely as not that the Veteran's back disorder was related to his active duty service.

The record now includes a June 2009 notice to the Veteran of an upcoming examination and notice requesting that he identify healthcare providers who have treated his back as well as requests for releases of medical records held by those providers.  The record also includes records from such providers or notice from the identified providers that they no longer have records regarding the Veteran's treatment.  Finally, the record includes VA treatment and outpatient records pertaining to the Veteran.

The record also includes the February 2010 medical examination report of a VA physician who had not previously examined the Veteran.  The Board notes that it is unclear whether the February 2010 is in fact an orthopedist but finds that the February 2010 examiner's report substantially complies with the January 2009 remand order.  In D'Aries v. Peake, 22 Vet.App. 97 (2011), the Board directed that an "internal medicine specialist" conduct a review of the medical evidence and render an opinion.  Instead, a neurologist was assigned and conducted the review and provided an opinion.  The D'Aries Court held that so long as the Board explains the reasons why a medical examination report is probative, including why the opinions reached are supported by the medical evidence, the examination substantially complies with the terms of a remand and satisfies Stegall.  As discussed in greater detail below, the Board finds that the June 2010 VA physician's examination and opinions are supported by the medical evidence of record and are very probative on the issue of whether the Veteran's lumbar disorder is related to his active duty service.

For the reasons stated above, the Board finds that VBA substantially complied with the Board's January 2009 remand.

Duties To Notify And To Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was notified in a January 2006 letter of the evidence required to substantiate a claim for service connection.  In addition,  the Veteran was informed of the steps VA would take to assist him in developing his claim, including providing him with a medical examination and obtaining pertinent records from VA, military and other federal and state agencies, and from private medical or employment providers.  

The record further shows that VBA letters dated June 2008 and October 2009 informed the Veteran how VA determines a disability rating and an effective date for a claimed disability.  Although those notices did not precede the initial adjudication of the Veteran's claim, these were followed by subsequent readjudications, most recently in a July 2010 supplemental statement of the case, which cured any defects in timing of notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The record shows that VBA obtained the Veteran's service treatment records, VA treatment records and private medical records that were identified by the Veteran.  As noted above, the Veteran received VA medical examination, including that provided in February 2010.  

The Veteran has been represented by a service representative and has been informed by the RO of the law and regulations that apply to his claims.  As noted in the Introduction, he presented evidence at a hearing before a Veterans Law Judge.

For those reasons, the Board finds that VBA satisfied the duties to assist and notify the Veteran, and that all due process has been provided.  The Board will proceed to a decision on the claim on appeal.

The Veteran seeks service connection for his lumbar back disorder.  He essentially claims he injured his back during service.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

The record shows that the February 2010 VA examiner diagnosed the Veteran with "lumbar disc disease."  The diagnosis is based the physician's examination of the Veteran and on x-ray and MRI evidence of record.  Thus, element (1) is satisfied.

The Veteran claims that he injured his back during the 15 parachute jumps and the training for jumps that he was required to complete during service.  See, for example, hearing transcript at page 24.  He testified that he sought medical treatment for his injuries during service.  In a May 2007 statement, the Veteran stated that he "went to an Army hospital for jump injuries" but was told nothing was wrong.  

The Veteran's service treatment records show a September 1969 complaint of right knee pain and a 1 October 1969 x-ray shows an x-ray result of "negative knee."  There is, however, no entry indicating complaints of or treatment for low back or other back injuries or pain.  Indeed, subsequent December 1971 entries near the time of his separation from active duty show that there was no mention of any back disorder or injury.

The record also includes a May 2006 letter from Dr. E.F., D.C., who reported that he treated the Veteran as early as 1972 for unspecified conditions.  Similarly, a December 2005 letter from Dr. R.A., M.D., indicates that the Veteran told him that the Veteran suffered injuries during service and that the Veteran was discharged because of those injuries.  Dr. R.A.'s letter also does not specify what injuries the Veteran stated he suffered during service and it doesn't specify what conditions Dr. R.A. treated.  The Board observes that none of the evidence of record shows that the Veteran was treated for back injuries or conditions within a year of the Veteran's discharge from active duty military service.

A review of the record reveals that the Veteran's statements constitute the only evidence of back injuries during service.  The Board finds that those statements are not credible for the following reasons.  First, the contemporary records in evidence are silent for any complaints of or treatment for lumbar back conditions during service or within a year following the Veteran's discharge.  The Court has held that contemporaneous evidence has greater probative value than history as reported by the claimant. See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

Second, the first reported back problem included in the medical evidence was made in May 2006.  The Court has held that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning a veteran's health and medical treatment during and after military service.  The trier of fact should consider all of the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts.   See Maxon v. Gober, 230 F.3d 1330 at 1333 (Fed. Cir. 2000).  Considering that in this case there is no evidence of treatment during service and no evidence of treatment for his back until May 2006, and that the first evidence of a back problem was made more than 30 years after the Veteran was discharged, the Board finds that the lack of evidence is evidence of the lack of the Veteran's credibility.  

Third, the Court has also held that the Board may consider whether a veteran's personal interest may affect the credibility of testimony. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, the Veteran's claim seeks monetary benefits.  Fourth, the Veteran wrote in the May 2007 statement that he was treated in a hospital and told Dr. R.A. that he was discharged because of the injuries he incurred during the service.  The record evidence shows, however, that the Veteran was never treated in a hospital and his DD-214 shows he had a reenlistment code of "1-B" indicating that he was fit for reenlistment when he separated from active duty service.  

The Board acknowledges that the Veteran testified that he could not remember if he had been treated in a hospital; because it had been 37 years ago.  See hearing transcript at page 5.  But while that admission militates against a finding that the Veteran purposely misstated what happened in the May 2007 statement, it further supports his lack of credibility because he simply can't remember things in detail that occurred 37 years ago.

After review of the entire record and for the specific reasons stated above, the Board finds that Shedden element (2) is not satisfied and further finds that the Veteran's claim fails for that reason alone.  For the sake of completeness, however, the Board will briefly address the remaining element. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].

As noted above, Shedden element (3) requires evidence showing a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  The February 2010 VA examiner opined that the Veteran's low back disorder was not related to his active duty service because there was nothing in the service treatment records "regarding low back pain or history of a bad jump causing low back pain," and because treatment records showed that low back pain was not motioned until May 2006.  The examiner's rationale is congruent with the medical evidence of record.  

The Board has the responsibility to weigh and assess the evidence of record when it adjudicates a claim. See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion that the examiner reaches. The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." See Bloom v. West, 12 Vet. App. 185, 187 (1999). As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Because the February 2010 physician's rationale is supported by direct reference to the medical evidence, the Board finds that the VA examiner's opinion is very probative regarding the lack of a nexus between the Veteran's current low back disorder and his active duty service.  On the other hand, to the extent that the Veteran's statements can be construed to be evidence of such a nexus, the Board finds that the statements are not probative because nothing in the record shows that the Veteran has the requisite experience, education or training to form medical opinions regarding the etiology of his back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Thus, the Board finds that Shedden element (3) is also not satisfied and that the claim fails on this basis as well.

Finally, to the extent that Dr. E.F. or Dr. R.A.'s statements can be considered opinions showing a nexus between the Veteran's service and his active duty service, the Board notes that their rationale is based solely on the statements of the Veteran that the injuries and hospitalization occurred.  As discussed above, the Board has found the statements incredible and they are not supported by the contemporary evidence.  In addition, neither Dr. E.F. nor Dr. R.A. provided any rationale from which the Board can discern the correctness of their opinion.  For those reasons, the Board finds that the VA examiner's opinion is far more probative than the implicit opinions of Dr. E.F. or Dr. R.A.

In sum, for the reasons stated above, the Board finds that a preponderance of the competent medical and other evidence supports a conclusion that the Veteran's claim for entitlement to service connection for a low back disorder is not warranted.


ORDER

Entitlement to service connection for a low back disorder is denied.


REMAND

Reasons for remand

As explained above, the Court held in Stegall v. West, 11 Vet. App. 268, 271 (1998), that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  As a part of the January 2009 remand, VBA was to provide the Veteran with an orthopedic examination that included opinions regarding the etiology of the Veteran's right ankle and bilateral knee disorders.  The record includes a July 2009 medical examination report that, for the reasons stated below, the Board finds does not substantially comply with the January 2009 remand.

Preliminarily, the Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court has also held that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007).   An examiner's opinion is not entitled to any weight if it contains only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

First, the July 2009 examination report is in a format that is difficult to read and understand.  The examiner's notes are interspersed within the context of the standardized and pre-programmed examination form making it difficult to decipher which language is from the form and which language is from the examiner.  Second, although the examiner claims to have read and reviewed the Veteran's VA claims folder, it does not appear that he reviewed the actual service treatment records.  This is a critical factor given that the January 2009 remand directs the examiner to provide an opinion whether the Veteran's knee and ankle disorders are related to his active duty service.

The July 2009 examiner does not appear to have provided an opinion regarding the etiology of the Veteran's knee disorders, and the opinion regarding the right ankle is stated as follows:

My answer is I am not sure about relation of the right ankle and the knee but it is more likely to have been caused by the frequent falls as he saw Dr. [E.F.] immediately in north carolina (SIC).

The opinion is without rationale.  The examiner's report makes it unclear whether the "frequent falls" were experienced when the Veteran saw Dr. E.F. "immediately in north carolina," or the falls the examiner refers to were the parachute jumps the Veteran contends he experienced.  The examiner also notes in the formatted place entitled "Service Records" that the Veteran was "seen by military doctor for care more than 6 times when the back knee and feet were mentioned."  

As described above, the Board has carefully reviewed the Veteran's service treatment records.  There was one entry in September 1969 regarding knee pain and a 1 October 1969 negative x-ray of the right knee.  There were no other entries made regarding the knees, and there were no entries made where the Veteran's back and feet were mentioned.  The Board is, to say the least, confused by the examiner's statement that the Veteran was seen more than 6 times.  In sum, it does not appear that the VA examiner's review was carefully done.

The Board therefore finds that the July 2009 VA examination is wholly insufficient upon which to base a decision regarding service connection for the Veteran's bilateral knees and right ankle disorders.  A new examination shall be performed by a physician who is competent to render an opinion and who can provide a clearly reasoned and well-written report.  VBA will be directed to ensure that the resulting examination report meets the criteria of the Court's holdings in Barr, Stefl and Nieves-Rodriguez that are cited above.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall ensure that the Veteran's VA treatment records are complete in his VA claims folder.

2.  VBA shall provide a written request to the Veteran asking him to provide any new private medical evidence regarding his claimed knee and ankle disorders or to provide VA access to the records for inclusion in his VA claims folder.

3.  After completion of the foregoing, VBA shall provide the Veteran's VA claims folder to a VA physician who will review the claims folder prior to examining the Veteran.  The examiner shall provide a description and, if practicable, provide a diagnosis of any knee or ankle disorder manifested by the Veteran.  If a diagnosed disorder is made, the examiner shall provide an opinion whether it is at least as likely as not that the Veteran's diagnosed disorder was incurred in or aggravated by his active duty military service.

If the examiner determines that x-ray or other diagnostic tests or consults are required in order to provide the requested report and opinion, such x-rays or other diagnostic tests or consults shall be accomplished.

The examiner shall provide a narrative report that is coherent and logically written.  Any opinion rendered shall be supported by reference to the clinical evidence and, if appropriate, medical literature, and a full rationale shall be provided for any opinion.

The examiner's written report shall be included in the Veteran's VA claims folder.

4.  VBA shall ensure that the VA examiner's report and opinions meet the criteria of the holdings of the Court of Appeals for Veterans Claims in the cases of Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); and, Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

5.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for bilateral knee and right ankle disorders.  If the benefits sought on appeal remain denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


